     Case: 1:16-cr-00105-DAP Doc #: 110 Filed: 04/23/20 1 of 3. PageID #: 930




                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                                     )
                       Plaintiff,                    ) CASE NO: 1:16-CR-105
                                                     )
          v.                                         ) Judge Dan Aaron Polster
                                                     )
   RINALD TURHANI,                                   ) OPINION AND ORDER
                                                     )
                       Defendant.                    )
                                                     )



                                       MEMORANDUM

       Before the Court is Defendant Rinald Turhani’s Emergency Motion for Immediate

Sentence Modification to Home Confinement, Doc #: 108. Turhani was sentenced to 108 months

custody of the Bureau of Prisons after pleading guilty to possession with intent to distribute and

conspiracy to distribute a controlled substance. Doc #: 62. He is currently being held at Elkton

Federal Correctional Institute (“Elkton”). Citing the spread of COVID-19 at Elkton, Turhani

requests the Court grant him home confinement under 18 U.S.C. § 3582(c)(1)(A). Doc #: 108 at

7-8. Turhani is 41 years old and does not claim to be at high risk of COVID-19. Doc #: 108 at 2.

The Government filed a response in opposition. Doc #: 109.

       A court may consider a motion for sentence modification upon:



                                                 1
      Case: 1:16-cr-00105-DAP Doc #: 110 Filed: 04/23/20 2 of 3. PageID #: 931



            [M]otion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
           on the defendant’s behalf or the lapse of 30 days from the receipt of such a
           request by the warden of the defendant’s facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A). Turhani acknowledges that he has not satisfied these exhaustion

requirements, but assets that the requirements can be waived. Doc #: 108 at 3.

           Turhani is wrong. Courts may not waive statutory exhaustion requirements. Ross v.

Blake, 136 S. Ct. 1850, 1857 (2016).

           Turhani’s reliance on Washington v. Barr, 925 F.3d 109 (2d Cir. 2019) does not change

this statement of law. Barr involved a judge-made exhaustion requirement to the Controlled

Substances Act. Id. at 115. The court applied the judge-made exhaustion requirement because

doing so is consistent with congressional intent. Id. at 116. The court then acknowledged that

“even where exhaustion is seemingly mandated by statute or decisional law, the requirement is

not absolute.” Id. at 118. Accordingly, the court analyzed whether the exhaustion requirement

should be waived. Id. at 118-119. Thus, Barr stands for the proposition that judge-made

exhaustion requirements may be waived even when those requirements are consistent with a

statute.

           Even had Barr found that courts may waive statutory exhaustion requirements, it is

nonbinding and would be inconsistent with the Supreme Court’s opinion in Ross. Indeed, at least

one other district court within the Sixth Circuit has concluded that courts lack authority to waive

statutory exhaustion requirements even in light of COVID-19. United States v. Alma, 2020 U.S.

Dist. LEXIS 61588, at *6-7 (E.D. Mich. 2020).

           Here, the exhaustion requirements are mandated by § 3582(c)(1)(A). Turhani has not

satisfied, and Court does not have the authority to waive, these statutory exhaustion




                                                    2
     Case: 1:16-cr-00105-DAP Doc #: 110 Filed: 04/23/20 3 of 3. PageID #: 932



requirements. Thus, the Court cannot review Turhani’s Emergency Motion for Immediate

Sentence Modification to Home Confinement, Doc #: 108, and so the same is DENIED.

       IT IS SO ORDERED.




                                             /s/ Dan Aaron Polster April 23, 2020___
                                             Dan Aaron Polster
                                             United States District Judge




                                             3
